Citation Nr: 0935380	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral numbness 
of hands and fingers.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected strain, thoracolumbar spine, 
for the period prior to November 10, 2008.  

3.  Entitlement to a disability rating greater than 20 
percent for service-connected strain, thoracolumbar spine, 
for the period beginning November 10, 2008.  

4.  Entitlement to an initial disability rating greater than 
10 percent for service connected post-surgical left knee 
disability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 
2006.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims folder is currently under 
the jurisdiction of the Albuquerque, New Mexico, RO.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability manifested 
by numbness of either hand/fingers.

2.  From April 1, 2006, to November 9, 2008, the Veteran's 
low back disability was manifested by pain and limitation of 
motion of the thoracolumbar spine, without limitation of 
forward flexion to 60 degrees or less, limitation of the 
combined range of motion limited to 120 degrees or less, or 
severe muscle spasm or guarding resulting in an abnormal gait 
or abnormal spinal contour.

3.  From November 10, 2008, the Veteran's low back disability 
has been manifested by back pain and limitation of forward 
flexion to 50 degrees; there is no showing of limitation of 
forward flexion to 30 degrees or less or ankylosis of the 
entire thoracolumbar spine.  The disability has not required 
episodes of bed rest prescribed by a physician.

4.  The Veteran's left knee disability is manifested by pain-
free range of motion from zero to 120 degrees, with 
crepitation and tenderness noted; there is no subluxation or 
instability of the knee.


CONCLUSIONS OF LAW

1.  Service connection for disability manifested by numbness 
of either hand/fingers is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  From April 1, 2006, to November 9, 2008, the Veteran's 
low back disability did not meet the criteria for a 
disability rating higher than 10 percent for strain, 
thoracolumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2008).

3.  From November 10, 2008, the Veteran's low back disability 
did not meet the criteria for a disability rating higher than 
20 percent for strain, thoracolumbar spine.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008).

4.  From April 1, 2006, the Veteran's left knee did not meet 
the criteria for a disability rating higher than 10 percent 
for residuals, status post tear of anterior cruciate ligament 
and meniscus, with surgical repair and scar, left knee.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the service connection issue decided herein, 
complete notice was sent in July 2006, prior to the rating 
decision on appeal.

In the rating action on appeal, service connection was 
granted and initial ratings assigned for the spine and knee 
disabilities.  In such cases, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claims for 
service connection for low back and left knee disabilities 
were awarded with effective dates of April 1, 2006, the date 
after his discharge from service, and initial disability 
ratings were assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for higher ratings.  The RO assigned the day after 
his discharge from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board, 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection- Numbness of Hands, Fingers

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The service treatment records show that in June 2000, the 
Veteran reported that his hands and fingers had been numb and 
tingling for the past four months.  In June 2002, he reported 
that his fingers tingle and feel numb.  There were no further 
complaints or findings related to his hands or fingers.

On VA examination in August 2006, the Veteran reported that 
he experienced numbness of his hands and fingers during 
service after he worked with tools doing repairs and putting 
up drywall.  The numbness in his hands would last for 15 to 
20 minutes.  The Veteran reported that he had not experienced 
any numbness in his hands or fingers since was stationed in 
Alaska in 1986.  Such complaints did not affect his work or 
daily life at the current time.  On examination, the Veteran 
had full range of motion and full use of both hands.  No 
sensory deficits were present in either hand.  The diagnosis 
was numbness in hands and fingers, resolved.

After a thorough review of the record, the Board notes that 
there is no documented diagnosis of a chronic disability 
manifested by numbness of either hand/fingers either during 
service or currently.  While the reported history on the VA 
examination of no numbness since 1986 is not consistent with 
the STRs which note complaints in 2000 and 2002, the fact 
remains that no chronic disability was diagnosed in service, 
and the VA examiner found no current pathology.  Thus, the 
record contains no evidence of current disability for VA 
compensation purposes.  In the absence of proof of current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

Thoracolumbar Spine

The Veteran was treated for low back pain following a motor 
vehicle accident during service in 1998.  Service connection 
for strain, thoracolumbar spine, was granted in October 2006.  
An initial 10 percent rating was assigned from April 1, 2006.  
The Veteran disagreed with the initial rating.  In a February 
2009 rating decision, the RO increased the rating to 20 
percent, from November 10, 2008.

The veteran's low back strain is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the diagnostic 
code for lumbar strain.  Under DC 5237 a 100 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is appropriate for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

On VA examination in August 2006, the Veteran reported that 
his back pain affected his daily life when he tried to bend 
forward or carry more than 50 pounds.  Prolonged sitting 
worsened his back pain, and rest alleviated it.  The back 
pain was noted to be non-radiating, with no associated 
numbness or tingling.  On examination, the Veteran was 
nontender to palpation along the lumbosacral spine.  The 
regional lumbar musculature was nontender to palpation.  The 
Veteran's posture was erect and his gait was within normal 
limits.  The Veteran was able to foreword flex to 95 degrees 
with ease, and to backward extend to 35 degrees; both 
movements were without pain.  Lateral bending was to 40 
degrees to each side and rotation to 45 degrees to each side, 
with mild discomfort throughout these movements.  There were 
no additional limitations due to fatigue, weakness, or lack 
of endurance.  The diagnosis was low back strain.


A VA examination was conducted on November 10, 2008.  The 
Veteran reported increased back pain and spasms over the past 
year.  He reported that he had three episodes of back spasms, 
and missed one to two days of work with each episode.  He did 
no flexibility exercises, but reported that he walked most of 
the day at work.  He used Advil for his back pain with fair 
response.  The examiner noted that the Veteran was able to 
walk from one to three miles.  On examination, there was no 
spasm or atrophy present.  Posture was normal.  The Veteran 
walked with an antalgic gait.  Muscle tone was normal.  Knee 
and ankle jerks were 2+ bilaterally.  Active range of 
thoracolumbar spine motion was:  flexion, zero to 50 degrees, 
with pain beginning at 50 degrees; extension, zero to 10 
degrees, with pain beginning at 10 degrees; lateral flexion, 
zero to 20 degrees, bilaterally; and lateral rotation, zero 
to 30 degrees, bilaterally.  The examiner noted that the 
Veteran's pain associated with his lumbar strain caused 
problems with lifting and carrying which had significant 
effect on his occupational activities.  The diagnosis was 
lumbar strain with pain and limitation of motion.  

Prior to November 10, 2008

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not warranted 
for the Veteran's low back disability under the scheduler 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 20 percent rating under DC 5237 as his forward 
flexion (95 degrees on the August 2006 VA examination) is 
greater than 60 degrees, both with pain and without pain, and 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  There is also no evidence of 
incapacitating episodes relating to intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months; in fact, 
there is no showing of any incapacitating episodes in the 
record.  Thus, a disability rating greater than 10 percent 
under either DC 5237 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's 
back disorder.   

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's thoracolumbar 
strain under DeLuca.  The pre-November 10, 2008 medical 
evidence notes complaints of pain with lateral bending, but 
as the range of motion was essentially normal on the August 
2006 VA examination, this pain was taken into account in the 
10 percent rating assigned.  

Since November 10, 2008

The RO assigned a 20 percent rating based on the November 10, 
2008, VA examination findings, specifically the flexion of 
the thoracolumbar spine noted as 50 degrees.  As this was not 
greater than 60 degrees, the 20 percent rating was 
appropriate.  The Board finds that a disability rating 
greater than 20 percent is not warranted under the scheduler 
criteria.  The veteran's range of motion does not meet the 
criteria for the next highest, 40 percent rating under DC 
5237 as his forward flexion is greater than 30 degrees, both 
with pain and without pain, and there is no ankylosis of the 
entire thoracolumbar spine.  There is also no evidence of 
incapacitating episodes relating to intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  The November 
2008 VA examination did not note any incapacitating episodes.  
Thus, a disability rating greater than 20 percent under 
either DC 5237 or DC 5243 is not warranted.  Furthermore, 
there are no other alternative diagnostic codes under 38 
C.F.R. § 4.71a that could apply to the Veteran's back 
disorder.   

The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's thoracolumbar 
strain under DeLuca.  The November 2008 VA examination report 
showed no pain on repeated testing.  Thus, there is no 
indication in the current record that pain due to disability 
of the low back causes functional loss greater than that 
contemplated by the currently assigned 20 percent evaluation.  

Left Knee

The Veteran injured his left knee while skiing during service 
in 1999, and he underwent surgical repair of a torn anterior 
cruciate ligament and meniscus in May 2000.  Service 
connection for residuals, status post tear of anterior 
cruciate ligament and meniscus, with surgical repair and 
scar, was granted in October 2006.  An initial 10 percent 
rating was assigned from April 1, 2006.  The Veteran 
disagreed with the initial rating.  

The Veteran's left knee disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5260.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97. 

On VA examination in August 2006, the Veteran reported 
swelling and tightness in his left knee after walking fast, 
climbing, stairs, running, kneeling or squatting.  The pain 
and swelling was alleviated by ice and rest.  On examination, 
the Veteran walked with a normal gait.  He had a seven 
centimeter longitudinal scar on the left knee which was 
lighter than the surrounding skin, nontender, and nonadherent 
to surrounding skin.  It was neither depressed nor raised.  
The knee was nontender to palpation throughout.  There was 
normal patellar excursion and the knee was stable to external 
stressors and to varus and valgus stress.  McMurray's and 
anterior drawer signs were negative.  The examiner described 
"full" range of motion from zero to 140 degrees with ease, 
with pain.  There was no additional limitation due to 
weakness, fatigue, or lack of endurance following repetitive 
use.  X-ray showed no arthritic changes.  

On VA examination in November 2008, the Veteran reported left 
knee pain the day after climbing ladders at work and with 
routine gardening at home.  He reported that he had missed 
approximately 12 days of work in the last 12 months.  On 
examination, he had an antalgic gait.  Active motion of the 
leg was from zero to 120 degrees, with pain beginning at 120 
degrees, and no additional limitation with repetitive use.  
There was no locking or effusion, but the examiner noted 
crepitus and tenderness of the knee.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent under Diagnostic 
Code 5260 for the Veteran's service-connected left knee 
disorder.  The Veteran's loss of flexion to 120 degrees 
(November 2008 VA examination) does not warrant a rating 
higher than 10 percent under Code 5260.  Similarly, his full 
extension to zero degrees does not warrant a separate 
compensable rating under Code 5261.  Thus, a 10 percent 
evaluation is the highest schedular rating the veteran could 
possibly receive based on loss of flexion.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5257 (recurrent subluxation or lateral 
instability), and 5258 (dislocated semilunar cartilage).  
There is no current evidence of ankylosis of the knee, 
recurrent subluxation, lateral instability, or dislocated 
semilunar cartilage with frequent episodes of "locking," and 
effusion into the joint.  In fact, the medical evidence of 
record, as summarized in pertinent part above, is negative 
for symptoms such as instability, locking, and effusion.  
Thus, DCs 5256, 5257, and 5258 are not for application.  

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca, 8 Vet. 
App. at 206.  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's left knee range of motion is slightly limited due 
to pain, the Board finds that this pain is already reflected 
in the currently assigned 10 percent rating for the left 
knee.  The Board acknowledges the Veteran's subjective 
complaints of pain in his left knee, aggravated by use.  
However, in the absence of any accompanying clinical findings 
supporting functional loss, the Board finds that the 
currently assigned 10 percent rating adequately reflects the 
level of disability in the Veteran's left knee, and there is 
no basis for a higher rating based on pain or loss of 
function.  

In deciding the Veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson, supra.  The evidence of record supports 
the conclusion that he is not entitled to an evaluation 
greater than 10 percent during any time within the appeal 
period.

The Board notes that the Veteran has a seven centimeter by 
0.1 centimeter longitudinal scar on his left knee associated 
with his prior surgery.  In general, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this 
case, the medical evidence describes the Veteran's scar as 
nontender, nonadherent, and neither raised nor depressed.  
Thus, it is essentially asymptomatic and does not warrant 
additional compensation.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.


Extraschedular considerations

The Veteran has reported that his service-connected back and 
knee disabilities have caused him to miss two weeks of work 
over the period of 12 months prior to November 2008.  He has 
also reported that his knee disability caused him to miss 12 
days in the past 12 months.  As such, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service- connected 
back and knee disabilities.  The competent medical evidence 
of record shows that his back and knee disabilities are 
primarily manifested by pain and limitation of motion.  Many 
of the applicable diagnostic codes used to rate the Veteran's 
disabilities provide for ratings based on limitation of 
motion.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral numbness of hands and 
fingers is denied.

Initial ratings in excess of 10 percent prior to November 10, 
2008, and 20 percent since that date, for strain, 
thoracolumbar spine, are denied.

An initial rating in excess of 10 percent for service 
connected post-surgical left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


